Title: “Extracts from Longs Hist. Jamaica,” ca. 14 September 1805
From: Madison, James
To: 


          
            [ca. 14 September 1805]
          
          
“At the breaking out of the war with Spain in 1739, admiral Vernon was ordered ‘to distress and annoy the Spaniards in the most effectual manner, by taking their ships, and possessing himself of such of their places & settlements as he should think it practicable to attempt, and in convoying & protecting the British subjects in carrying on an open and advantageous Trade with the Spaniards in America.’ This instruction shewed much wisdom, and a perfect knowledge of what will always be our best interest upon these occasions”
Vol. 1. p. 338–9.

          
“The first complaint of a scarcity, as well as I remember, was about the year 1760, when the island was drained extremely low by the sudden current its silver took to Hispaniola, on opening their ports there, & the Harbour of Monte Xti, to our illicit traders chiefly North American vessels, most of which went in Ballast under Jamaica Clearances; and carried off such great sums in gold & silver, to lay up French produce, that our Island was extremely distressed; the trade of it languished, & the assembly caused about 100,000 dollrs. to be stamped, & issued at two percent cash advance, on their former rate, in order to keep up a fund for the internal circulation”
vol. 1. p. 535.

          
“In 1669 Spain, for want of ships & sailors of her own, began openly to hire Dutch shipping to sail to the Indies, tho’ formerly so careful to exclude all foreigners from thence, And so great was the supply of Dutch manufactures to Spain &c that all the Merchandize brought from the Spanish W. Indies was not sufficient to make returns for them, so that the Dutch carried home the balance in money.”
Note. page 598.

        